   4:19-cr-03116-JMG-CRZ Doc # 137 Filed: 03/01/21 Page 1 of 5 - Page ID # 585



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES,

                   Plaintiff,                           4:19-CR-3116

vs.                                           MEMORANDUM AND ORDER

DRAKE L. BANKS, SR.,

                   Defendant.


      This matter is before the Court on the defendant's oral motion in limine
made at the pretrial conference held Monday March 1, 2019 at 8:50 a.m., and at
9:05 a.m. in open court.


               EX. 22B – RULE 401, RULE 403, FOUNDATION
      Exhibit 22B is an approximately 15 second video recorded inside a vehicle
showing the defendant, Drake Banks and co-defendant Zachary Macomber. Mr.
Banks is holding a large lit cigarillo and mouthing along to a song that's playing
on the stereo. According to the government, this video was created on September
17, 2019. Banks orally moves in limine to preclude the admission of 22B under
Rule 401 and Rule 403, asserting that it is too remote in time to be relevant and
is unfairly prejudicial. And Banks intends to object to 22B's admission at the
time of trial on the basis of foundation, suggesting no one can establish that the
cigarillo Banks is holding contains a controlled substance.
      To establish foundation for 22B, the government intends to offer
testimony from Officer Hudec that the interior of the vehicle in the video is
consistent with the interior of the vehicle Banks was in when stopped and
arrested—a vehicle that had only been rented on August 11, 2019. In addition,
a bag of marijuana and a smoked blunt were found in that vehicle. And Hudec
   4:19-cr-03116-JMG-CRZ Doc # 137 Filed: 03/01/21 Page 2 of 5 - Page ID # 586



will also testify that the item that Banks is holding in exhibit 22B is consistent
with the shape and size of marijuana blunts. Finally, Hudec will testify that
particles of marijuana and tobacco were found on the center console, the front
passenger seat, and the floor of the car near the front passenger seat where
Banks is seated in the video and was seated at the time of the stop.
         As the Court explained in its previous order (filing 134) the government
may demonstrate that Banks was an unlawful user of a controlled substance
"during the period of time" that the defendant possessed firearms. See United
States v. Rodriguez, 711 F.3d 928, 937 (8th Cir. 2013). And this video, where
Banks appears to be holding a lit marijuana blunt, was created two days before
the traffic stop that led to Banks' arrest. That is certainly "during the period of
time" that Banks was also found in possession of several firearms and is
therefore relevant and highly probative of Banks' status as an unlawful user of
controlled substance around the time of his arrest.
         In addition, the probative value is not outweighed by unfair prejudice to
Mr. Banks. Damaging evidence is always prejudicial; the question is whether
the evidence is unfairly prejudicial. United States v. Tyerman, 701 F.3d 552, 563
(8th Cir. 2012). Unfair prejudice means an undue tendency to suggest decision
on an improper basis, commonly, though not necessarily, an emotional one.
United States v. Watson, 895 F.3d 589, 594 (8th Cir. 2018). Exhibit 22B does not
unfairly encourage the jury to make a decision on an improper or emotional
basis.
         In sum, Banks motion in limine as to Exhibit 22B under rules 401 and
403 will be denied. The Court will require the government to establish the
necessary foundation for this exhibit at trial, through testimony of Officer
Hudec or other means. Banks may object should he believe that the government
has failed in that regard and the Court will rule on the objection at that time.
He may also argue, for instance, that the substance Banks was smoking might


                                        -2-
   4:19-cr-03116-JMG-CRZ Doc # 137 Filed: 03/01/21 Page 3 of 5 - Page ID # 587



not have been marijuana—but given the government's foundation suggesting it
was, Banks' argument would go to the weight and not the admissibility of the
evidence.


       EXHIBITS 22C & 22D – RULE 401, RULE 403, FOUNDATION
      Exhibits 22B and 22C appear to be, as the defendant acknowledges, videos
captured close in time to one another. 22B is an approximately 15 second video
recorded inside a vehicle showing Banks and Macomber. Macomber points a gun
at the camera and says "big Glock 45 hoe." Banks then reaches for something in
his lap outside of view and says "big Glocks, big Glocks." 22C is an
approximately 12 second video inside a vehicle showing Banks and Macomber.
Banks is holding a gun and points it at the video and says "tik-tok tik-tok bitch."
      According to the government, these videos were both created on
September 4, 2019—about two weeks before the traffic stop in this case. At the
time of Banks' arrest, four Glock handguns were among the firearms found in
the trunk of the vehicle. And that vehicle was rented on August 11, 2019. Banks
orally moves in limine to preclude the admission of 22C and 22D under Rule 401
and Rule 403, asserting that they are too remote in time to be relevant and are
unfairly prejudicial. Banks also intends to object on foundation and Rule 403 if
the government cannot produce evidence tying the guns in the video to the guns
found during the traffic stop.
      Under Rule 401, the standard of relevancy is low. United States v.
Oldrock, 867 F.3d 934, 940 (8th Cir. 2017). If there is any tendency that evidence
will make a consequential fact more or less probable, the evidence should be
admitted. Fed. R. Evid. 401; id. There is no question that exhibits 22B and 22C
pass muster under Rule 401 and are probative to defendant's knowledge and
possession of the firearms that were found in the trunk of the rental vehicle.




                                       -3-
   4:19-cr-03116-JMG-CRZ Doc # 137 Filed: 03/01/21 Page 4 of 5 - Page ID # 588



      In addition, the videos are not excludable under Rule 403. The vehicle
Banks and Macomber used to transport firearms was rented on August 11, 2019.
The videos in exhibits 22C and 22D were created on September 4, 2019—after
the car was rented and only two weeks before Banks was arrested. In addition,
the guns in the videos appear to be Glock handguns, four of which were found
in the trunk of the vehicle on September 19. Regardless of whether the guns in
the video are in fact the same guns, exhibits 22C and 22D are highly probative
of Banks' knowledge and possession of handguns. And that probative value is
not outweighed by the danger of misleading the jury, confusing the issues or
unfairly prejudicing Mr. Banks. See Fed. R. Evid. 403. Accordingly, Banks'
motion in limine as to exhibits 22C and 22D under rules 401 and 403 will be
denied.
      Banks is welcome to object to these exhibits for lack of foundation at the
time of trial. But to be clear, the government need not prove that the guns in
exhibits 22B and 22C are the same guns eventually found in the trunk of the
vehicle on September 19, 2019, because the exhibits' relevance does not hinge
on that fact.
                  Exhibits 25A1 & 25A2 – Rule 401, Rule 403
      Exhibits 25A1 and 25A2 are both photographs of what appears to be large
quantities of marijuana. According to the cell phone extraction report from
Banks' phone (exhibit 25A), exhibit 25A1 was taken on September 1, 2019 and
25A2 was taken on July 19, 2019. Banks orally moves in limine to preclude the
admission of 25A1 and 25A2 under Rules 401 and 403, because they are too
remote in time to be relevant and are unfairly prejudicial.
      As previously explained, the government may properly admit evidence
that Banks was an unlawful user of a controlled substance "during the period of
time" he possessed firearms. Rodriguez, 711 F.3d at 937. And evidence of recent
use or possession of a controlled substance or a pattern of use or possession that


                                       -4-
   4:19-cr-03116-JMG-CRZ Doc # 137 Filed: 03/01/21 Page 5 of 5 - Page ID # 589



reasonably covers the relevant time period is generally admissible. See United
States v. Turnbull, 349 F. 3d 558, 561-62 (8th Cir. 2003); 27 C.F.R. § 478.11.
      The Court concludes that the photographs in exhibits 25A1 and 25A2 are
admissible. The photos were extracted from Banks' cell phone, so they certainly
have some tendency to prove that Banks was in possession of the large
quantities of marijuana on the dates the photos were taken. In addition, the
photos are not so remote in time as to confuse the issues or mislead the jury.
The photo in exhibit 25A1 was taken only 18 days before Banks' arrest. And the
vehicle involved in this case was rented on August 11, 2019. The photo in exhibit
25A2 was taken on July 19, 2019, two months before Banks' arrest. Two months
is more remote, but not so much so as to be irrelevant. Rather, exhibit 25A2 has
some tendency to prove a pattern of possession of marijuana close-in-time to his
possession of firearms. See Turnbull, 349 F.3d at 561. So the Court concludes
that exhibits 25A1 and 25A2 are not too remote in time as to confuse the issues,
mislead the jury, or unfairly prejudice Mr. Banks. Accordingly, Banks' motion
in limine as to exhibits 25A1 and 25A2 will be denied.


      IT IS ORDERED that Banks oral motion in limine as to Exhibits
      22B, 22C, 22D, 25A1 and 25A2 is denied without prejudice to
      objections being raised at trial.


      Dated this 1st day of March, 2021.


                                                BY THE COURT:


                                                John M. Gerrard
                                                Chief United States District Judge




                                          -5-
